Citation Nr: 0639806	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

3.  Entitlement to an increased rating for tinea pedis and 
onychomycosis, currently rated as 30 percent disabling.

4.  Entitlement to an effective date earlier than April 19, 
2002, for assignment of a 30 percent disability rating for 
tinea pedis.

5.  Entitlement to an effective date earlier than March 10, 
2004, for assignment of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1978, and 
from September 1990 to November 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  A hearing was held at the RO before the undersigned 
Acting Veterans Law Judge in July 2006.  

The claims for service connection for headaches and fatigue 
due to undiagnosed illness are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's tinea pedis and onychomycosis have not 
resulted in ulceration, extensive exfoliation or crusting, 
systemic or nervous manifestations, or an exceptionally 
repugnant appearance.

2.  The veteran's tinea pedis and onychomycosis has not 
affected more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, nor has it required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

3.  The veteran's claim for a compensable rating for tinea 
pedis and onychomycosis was previously denied by the RO in 
April 1999.  

4.  The veteran opened a new claim for an increased rating 
December 14, 2000, and the skin disorder has been productive 
of constant exudation or itching, and extensive lesions since 
that time. 

5.  It is not factually ascertainable that there was an 
increase in disability due to the tinea pedis and 
onychomycosis during the one year period preceding the claim.  

6.  The veteran filed a claim for an increased rating for 
PTSD in July 2003.    

7.  The PTSD was first demonstrated to be productive of total 
impairment on December 11, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for tinea pedis and onychomycosis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7806 (2002 & 2006).

2.  The requirements for an effective date of December 14, 
2000, for assignment of a 30 percent rating for tinea pedis 
are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).

3.  The criteria for an effective date of December 11, 2003, 
but no earlier, for assignment of a 100 percent rating for 
post-traumatic stress disorder are met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the content requirements of a 
duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  The communications, 
such as letters from the RO dated in October 2002, November 
2002, August 2003, October 2003, April 2004, May 2004, 
January 2005, January 2006 and June 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, some of the letters, such as the letter dated in 
January 2006, specifically told the veteran to submit any 
additional evidence that he had in his possession.  The 
veteran's initial notice letter was provided prior to the 
adjudication of his claims.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  In July 2006, the veteran had a hearing before the 
undersigned acting Veterans Law Judge.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To An Increased Rating For Tinea Pedis And 
Onychomycosis,
 Currently Rated As 30 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

The Board notes that, effective August 30, 2002, VA revised 
the criteria for diagnosing and evaluating skin disabilities, 
Diagnostic Code Series 7800. 67 Fed. Reg. 49596 (July 31, 
2002).

Regulations which were revised include 38 C.F.R. § 4.118 
Diagnostic Code 7806 which contains the criteria under which 
the veteran's skin disorder has been rated.  

Under the old regulations, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a 30 percent rating is warranted if 
there is constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent rating is warranted if 
there is ulceration, or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or where the disorder 
is exceptionally repugnant.

Under the new regulations, a 30 percent rating is warranted 
if 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 50 percent rating is 
warranted if more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

During the hearing held in July 2006, the veteran testified 
regarding the severity of his skin disorder.  He stated that 
he developed raw open sores all the time after areas of skin 
rubbed off.  He reported receiving ongoing treatment for the 
problems from the VA.  He stated that his toenails were 
rotted and he had problems with walking.  He reported that it 
was uncomfortable to wear shoes.  

The medical evidence pertaining to the current severity of 
the veteran's tinea pedis and onychomycosis includes numerous 
VA medical treatment records.  For example, a VA dermatology 
clinic record dated in December 2002 shows that the veteran 
had a chronic skin condition which began during his service 
in the Gulf War.  It reportedly had a waxing and waning 
course, ranging from mild pruritis to severe pruritis with 
erythema, induration, microvesiculation, crusting, weeping, 
and super-infection with bacteria and fungus.  The skin 
condition flared-up upon cessation of oral and topical 
antibiotics and antifungals.  The skin lesions on the feet 
reportedly interfered with ambulation during the recurrent 
flares.  The lesions on his hands reportedly interfered with 
his ability to work.  The lesions in his genital area and 
perineum and gluteal cleft were irritated by sitting and 
walking.  On objective examination, the feet had subungual 
hyperkeratosis, maceration between the toes, and slight 
hyperkeratosis of the feet.  The groin had minimal 
hyperpigmentation.  He also had multiple papules of the beard 
area.  The assessment was tinea pedis.  Medications were 
prescribed.  

The evidence also includes report of VA examinations 
conducted in March 2003 and September 2005.  Also of record 
are lay statements from the veteran's wife and his mother 
dated in September 2003 which are to the effect that the 
veteran has a skin condition which causes oozing and a foul 
odor.  

After reviewing all of the evidence, the Board finds that the 
veteran's tinea pedis and onychomycosis has not resulted in 
ulceration, extensive exfoliation or crusting, systemic or 
nervous manifestations, or an exceptionally repugnant 
appearance.  Although the veteran has described having open 
sores which would be comparable to ulceration, no ulceration 
has been found on the VA examinations.  In addition, any 
exfoliation and/or crusting could not be described as being 
extensive as it mainly affects limited areas of his body such 
as his feet and groin.  The VA examination in October 2005 
specifically noted that there were no systemic symptoms such 
as fevers, night sweats,, loss of weight or loss of appetite.  
Regarding whether there are "nervous" manifestations, the 
Board notes that the veteran's psychiatric problems have been 
diagnosed as being due to PTSD rather than due to his skin 
disorder.  The Board also notes that the appearance of the 
disorder is not exceptionally repugnant as it is generally 
concealed under clothing.  While the examiner in September 
2005 noted that the veteran's toe nails appeared 
"unsightly," this appearance does not rise to the level of 
severity as contemplated by the term "exceptionally 
repugnant."  

The Board also finds that the veteran's tinea pedis and 
onychomycosis has not affected more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, nor has it required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  In this regard, the report of a skin examination 
conducted in September 2005 reflects that the examiner 
specifically stated that the skin disorder affects less than 
5 percent of the total body area.  This clearly falls far 
short of the 40 percent contemplated by the rating criteria 
for assignment of a higher rating.  In addition, while the 
veteran's medications have included anti-fungals and 
antibiotics, they have generally not included corticosteroids 
or other immunosupressives.  Although the veteran recently 
was given steroids, the VA examination report of September 
2005 notes that this was done for nonservice-connected poison 
ivy.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent for tinea pedis and 
onychomycosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7806 (2002 & 2006).


II.  Entitlement To An Effective Date Earlier Than April 19, 
2002, For Assignment Of A 30 Percent Disability Rating For 
Tinea Pedis.

During the hearing held in July 2006, the veteran testified 
that he deserved an earlier effective date for an increased 
rating for his skin disorder because his feet had been just 
as bad in 1990 as they were now.  

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  The 
effective date of an increase in disability compensation may 
also be assigned for up to one year prior to the date of the 
receipt of the claim if it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  See 38 C.F.R. § 3.400(o).  
See Harper v. Brown, 10 Vet. App. 125 (1997); see also 
VAOPGCPREC 12-98.

In the present case, the veteran submitted a letter which was 
received on April 19, 2002, which has been interpreted by the 
RO as a claim for an increased (compensable) rating for his 
skin disorder.  

With respect to the procedural status prior to that time, the 
Board notes that an earlier rating decision of March 1999 
confirmed a previously assigned noncompensable rating.  
Although the veteran filed a notice of disagreement in March 
2000 and the RO issued a statement of the case in April 2000, 
he did not subsequently perfect an appeal by submitting a 
substantive appeal statement within the applicable time 
limit.     

The veteran subsequently submitted a written statement 
pertaining to the rating for the skin disorder which was 
received on December 14, 2000.  The RO initially erroneously 
accepted this in lieu of a substantive appeal of the March 
1999 decision, but later concluded that a timely substantive 
appeal had not been presented.  A VA Form 9 receive in 
February 2001 also was not timely.  

The letter from which has been interpreted as the current 
claim for benefits was not received until April 2002.  The 
Board finds, however, that the above referenced letter 
submitted by the veteran in December 2000 may be interpreted 
as an earlier claim for a higher rating.  In fact, in the 
letter the veteran specifically stated that "This letter is 
sent to request [an] increase for disability of tinea pedis 
with onychomycosis, which is currently 0 percent."  That 
claim remained open and pending until the date of the 
decision which assigned the current 30 percent rating.  The 
Board concludes that the severity of the disorder remained at 
approximately the same level though that period of time.  
Although only the old rating criteria apply during that 
earlier period, the Board finds that the criteria for a 30 
percent rating were met as there was constant exudation or 
itching, and extensive lesions.  Accordingly, the Board 
concludes that the effective date may be extended back to 
December 14, 2000.  

The Board further notes that an even earlier effective date 
is not warranted because it is not factually ascertainable 
that there was an increase in the disability which occurred 
prior to, but within the one year period prior to receipt of 
the claim.  The Board notes that 38 C.F.R. § 3.400(o) was 
intended to be applied to situations in which the date of 
increased disablement can be factually ascertained with a 
degree of certainty, and was not intended to cover situations 
where a disability gradually and imperceptibly worsened over 
a period of time.  See VAOPGCPREC 12-98.  The Board notes 
that no other record during the relevant period demonstrates 
any increase in the severity of the veteran's disability.  
Accordingly, the Board concludes that the requirements for an 
effective date of December 14, 2000, but no earlier, for 
assignment of a 30 percent rating for a skin disorder are 
met. 


III.  Entitlement To An Effective Date Earlier Than March 10, 
2004,
 For Assignment Of A 100 Percent Rating For
 Post-Traumatic Stress Disorder.

During the hearing held in July 2006, the veteran testified 
that his PTSD had always been very severe, and that he 
believed that he deserved a 100 percent rating all the way 
back to the date he first claimed service connection for the 
disorder in 1995.   

The Board has reviewed the full history of the disorder.  The 
veteran first requested disability compensation for PTSD in 
March 1995.  A VA PTSD examination dated in April 1995 
reflects a diagnosis of depressive disorder, not otherwise 
specified, with elements of PTSD.  The examiner reported that 
the symptoms were moderate.  In a decision of October 1995, 
the RO denied service connection for PTSD on the basis that 
there was no confirmed diagnosis of PTSD.  The RO 
subsequently obtained evidence such as a statement from a VA 
staff psychiatrist dated in July 1996 which reflects a 
diagnosis of PTSD.  Subsequently, in a decision of November 
1997, the RO granted service connection for PTSD, and 
assigned a 30 percent rating effective from March 3, 1995.  
The veteran did not appeal that rating, and it became final.  

On December 3, 1998, the RO received a claim for a higher 
rating for PTSD.  A VA PTSD examination report dated in 
January 1999 reflects that the diagnosis was post traumatic 
stress disorder with marked depressive symptoms.  The 
examiner assigned a Global Assessment of Functioning score of 
50 to reflect serious symptoms, serious impairment of social 
function, and moderately severe impairment of occupational 
functioning.  In a decision of March 1999, the RO increased 
the rating to 50 percent, effective from December 3, 1998.  
The RO confirmed that rating in a decision of March 2000.  
The veteran did not appeal that decision, and it became 
final.  

On May 18, 2001, the RO received a written statement from the 
veteran in which he referred to impairment due to his PTSD.  
He was afforded a VA PTSD examination in July 2001.  The 
examiner stated that the symptoms were at least moderate, and 
bordered on severely impairing his social, occupational and 
interpersonal functioning.  In a decision of December 2001, 
the RO confirmed the previously assigned 50 percent rating.  
The veteran filed a notice of disagreement in April 2002.  
The RO issued a statement of the case in April 2003.  The 
veteran did not submit an appeal within 60 days, and the 
decision confirming 50 percent became final.  

In July 2003, the RO received a written statement from the 
veteran which the RO interpreted as s a claim for a higher 
rating for PTSD.  That claim remained pending, until the RO 
increased the rating to 100 percent.  The RO assigned an 
effective date of March 10, 2004, for a 100 percent rating 
for PTSD because that is the date of the veteran's admission 
to the Post-Traumatic Stress Disorder Residential 
Rehabilitation Program.  The Board finds, however, that there 
was an earlier date on which it became apparent that there 
had been a significant increase in the severity of the 
veteran's PTSD.  The Board notes that the veteran was 
steadily employed for many years, however, a VA treatment 
record dated December 11, 2003, reflects that the veteran 
reported that he had been fired from his job due to inability 
to do the work and associated symptoms of tension and anger.  
Accordingly, the Board concludes that the 100 percent rating 
may be extended back to the date of that record.

The Board further finds that an effective date prior to 
December 11, 2003, is not warranted.  As noted above, 
decisions of December 2001 and earlier are final and cannot, 
therefore, form the basis for an earlier effective date for 
increased compensation.  The Board further finds that the 
criteria contemplated for a rating higher than 50 percent 
were not met prior to December 11, 2003.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. Diagnostic Code 9400 provides that a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board finds that the evidence from one year prior to the 
July 2003 claim up until December 11, 2003, does not reflect 
manifestations consistent with more than a 50 percent rating.  
Symptoms of suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships are not shown by the medical 
evidence during that period of time.  In fact, the report of 
a VA PTSD examination conducted in September 2003 shows that 
the veteran denied having current suicidal thoughts.  His 
speech was slow, his affect was blunted, and his mood was 
depressed; however, there was no evidence of a formal thought 
disorder, hallucinations of delusions.  His cognition was 
intact, and his insight and judgment were fair.  The Board 
finds that the manifestations at that time most nearly 
approximated the then assigned 50 percent rating.  Moreover, 
the Board again notes that the veteran was employed during 
that period of time, and his degree of impairment clearly was 
not total.  According, the Board concludes that the criteria 
for an effective date of December 11, 2003, but no earlier, 
for assignment of a 100 percent rating for post-traumatic 
stress disorder are met.  

ORDER

An increased rating for tinea pedis and onychomycosis, 
currently rated as 30 percent disabling, is denied.

An effective date of December 14, 2000, for assignment of a 
30 percent disability rating for tinea pedis and 
onychomycosis is granted.

An effective date of December 11, 2003, for assignment of a 
100 percent rating for post-traumatic stress disorder is 
granted.


REMAND

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, and who exhibit 
objective indications of a qualifying chronic disability 
manifested by one or more specific signs or symptoms, such 
disability may be service connected provided that it became 
manifest during active service in the Southwest Asia theater 
of operations or to a degree of 10 percent or more not later 
than December 31, 2006; and provided that the disability 
cannot be attributed to any known clinical diagnosis. 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2006).

Here, the record indicates that the veteran had service in 
the Southwest Asia theater of operations during Persian Gulf 
War.  His DD Form 215 states that he received the Southwest 
Asia Service Medal and the Kuwait Liberations Medal.  He was 
in Southwest Asia from November 1, 1990 to April 14, 1991.  
As such, the aforementioned Persian Gulf statutory and 
regulatory provisions are applicable in the instant case.

The veteran has not yet received adequate notice as to the 
evidence needed to substantiate a claim for service 
connection for undiagnosed illness for Persian Gulf War 
veterans. 38 U.S.C.A. § 5103(a) (West 2002).  Failure to 
provide notice of the evidence needed to substantiate the 
claim is generally prejudicial to a claimant.  The RO should 
undertake additional development of the veteran's claim as 
outlined in VA Adjudication Manual, M21-1MR, IV.ii.1.E, 
including furnishing the veteran the appropriate notice 
letter regarding his claim.

The Board notes that the disorders claimed by the veteran 
(headaches and fatigue) are consistent with the signs and/or 
symptoms listed under 38 C.F.R. § 3.317(b).  In addition, no 
examination appears to have been accorded to the veteran.  In 
light of the veteran's Persian Gulf War service, his claimed 
disorders, and the aforementioned law and regulations, the 
Board concludes that he should be afforded a VA examination 
to determine whether a clinical diagnosis can be ascribed to 
his claimed conditions, and, if so, whether any such 
diagnosis may be directly service-connected or whether any of 
these conditions may be due to an undiagnosed illness a 
result of service in the Persian Gulf or otherwise linked to 
service.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that tells 
him what evidence is needed to 
substantiate a claim for service 
connection based on undiagnosed illness in 
Persian Gulf War veterans pursuant to M21-
1MR, IV.ii.1.E. Any additional evidence 
pertinent to the veteran's claim received 
by the RO should be associated with the 
claims folder.

2.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded the appropriate medical 
examinations in order to determine whether 
a clinical diagnosis can be ascribed to 
his claimed disorders consisting of 
fatigue and headaches, and whether the 
etiology of these conditions can be 
determined.  The claims folder must be 
made available to the examiners to review 
in conjunction with the examinations.

The examiners should be requested to 
address whether it is at least as likely 
as not (50 percent or greater likelihood) 
that any of the claimed conditions, if 
currently manifested, are etiologically 
linked to service.  Further, the examiners 
should be requested to determine whether 
the veteran manifests signs and symptoms 
of any undiagnosed illnesses primarily 
manifested by fatigue and headaches, or 
whether he has a medically unexplained 
chronic multisymptom illness, as a 
consequence of his service in the Persian 
Gulf War.  The examiner should note if 
there is objective evidence of any 
pertinent signs and symptoms which may be 
manifestations of undiagnosed illness or a 
chronic multisymptom illness and whether 
or not such signs and symptoms can be 
attributed to known clinical diagnoses.  
If the signs and symptoms can be verified 
and can be attributed to a known clinical 
diagnosis, the examiners should offer an 
opinion as to each known clinical 
diagnosis, as to whether it is at least as 
likely as not related to the veteran's 
military service, to include due to 
Persian Gulf War service.  The examiner 
should state whether there is any 
objective evidence of any claimed signs 
and symptoms.  The examiner should also 
state whether there is any objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis.  A 
complete rationale for all opinions 
expressed should be provided.

All indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  A complete rationale should be 
provided for any opinion or conclusion 
expressed.  If the examiners are unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of these claims.

4. The AMC/RO should then readjudicate 
these claims in light of any evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


